Citation Nr: 0908683	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  08-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher initial evaluation for lumbar 
degenerative disc disease with retained fragments, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In September 2008, the Veteran testified at a Board hearing 
before the undersigned, sitting in Newark, New Jersey.  A 
transcript of the hearing has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the September 2008 Board hearing, the Veteran testified 
that his back condition has gotten worse since the December 
2007 VA examination.  Also, the Veteran's representative 
noted that the Veteran received recent treatment at the VA 
that is not currently documented in the claims file.  
Consequently, VA should schedule another examination after 
obtaining all VA treatment records.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997) (VA should have scheduled another 
examination where the appellant complained of increased 
hearing loss two years after his last audiology examination).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).


	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records from March 2008 to the present and 
associate with the claims file.

2.  Schedule the Veteran for an 
examination to determine the nature and 
severity of the appellant's lumbar spine 
disability.  The claims folder must be 
made available for the examiner to review.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.

3.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and her representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




